Citation Nr: 1825884	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  18-10 630 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1953 November 1955.

This appeal comes to the Board of Veterans' Appeals (Board) from a February 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Most recently, the Veteran was afforded a January 2018 VA audiological examination and the report indicated that puretone thresholds for the left ear could not be tested and explained that the test results were not valid for rating purposes because there was partial wax occlusion on both sides with increased air/bone gap from 2014 and flat tymps with reduced volume.  In light of this, the Board finds that a remand for new VA examination is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).

Updated treatment records should also be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  With any necessary assistance from the Veteran, the AOJ should obtain updated treatment records and associate these with the claims file.

2.  Then, the Veteran should be scheduled for a VA audiological examination to ascertain the severity of his service-connected bilateral hearing loss. 

(a) The examiner must fully describe the functional effects caused by his hearing disability to include the impact on ordinary conditions of life and his ability to work.

(b) If the examiner determines that puretone thresholds are unable to be tested due to ear wax, the examiner should indicate whether the ear wax can be removed and puretone thresholds can be tested or, if it is not feasible to test for puretone threshold at any time due to ear wax.  A complete explanation should be provided.

3.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




